United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1423
Issued: October 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2013 appellant filed a timely appeal from an April 5, 2013 merit decision of
the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $2,819.15 from
April 30, 2012 to February 9, 2013 because he received compensation at the augmented rate
when he had no dependents; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly determined that it would recover the
overpayment by deducting $470.84 from his continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated June 21, 1988, the
Board affirmed in part and set aside in part an April 7, 1986 overpayment decision.2 The Board
found that OWCP properly determined that appellant received an overpayment of $188.06 from
February 4, 1985 through September 27, 1986 but reversed the finding that he was at fault in the
creation of the overpayment. The Board remanded the case for OWCP to consider waiver of
recovery of the overpayment. On December 29, 1989 the Board issued an Order Granting
Remand for OWCP to consider current financial information prior to determining if appellant
had established that the overpayment should be waived. The facts and the circumstances as set
forth in the prior decision and order are hereby incorporated by reference.
Appellant received compensation following his injury at the three-quarters rate applicable
to claimants with dependents. By letter dated January 2, 2013, he related that he had divorced
the preceding year. Appellant advised that he did not want his benefits reduced due to his living
expenses.
On January 17, 2013 OWCP notified appellant that it was reducing his benefits to the
66 and 2/3 rate for claimants without dependents. It requested a copy of his divorce decree.
In an EN1032 form dated January 22, 2013, appellant related that he had no dependents
effective April 30, 2012. OWCP paid him compensation at the standard rate beginning
February 10, 2013.
On February 21, 2013 OWCP advised appellant of its preliminary determination that he
received an overpayment of $2,819.15 because he received compensation at the augmented rate
from April 30, 2012 to February 9, 2013 when he had no dependents. It calculated the
overpayment by subtracting the compensation to which he was entitled for that period,
$22,389.71, from the compensation that he actually received, $25,208.86, to find an
overpayment of $2,819.15. OWCP further advised appellant of its preliminary determination
that he was without fault in the creation of the overpayment. It requested that he complete the
enclosed overpayment recovery questionnaire and submit supporting financial documents.
Additionally, OWCP notified appellant that, within 30 days of the date of the letter, he could
request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing.
In a decision dated April 5, 2013, OWCP found that appellant received an overpayment
of $2,819.15 from April 30, 2012 to February 9, 2013 because it paid him augmented
compensation even though he had no dependents. It found that he was without fault in creating
the overpayment but denied waiver of recovery of the overpayment as he did not submit an
overpayment recovery questionnaire or financial information. OWCP determined that it would

2

Docket No. 87-1469 (issued June 21, 1988). OWCP accepted that on November 6, 1984 appellant, then a 32year-old correctional officer, sustained a left thigh laceration when he was attacked by a prisoner. It further
accepted post-traumatic stress disorder, major depressive disorder, an injury to the left peroneal nerve and insomnia
due to a mental disorder.

2

recover the overpayment by deducting $470.84 from appellant’s continuing compensation
payments.
On appeal appellant contends that repaying $470.84 from continuing compensation
payments would constitute a severe hardship. He enclosed information about his monthly
expenses.
LEGAL PRECEDENT -- ISSUE 1
FECA3 provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.4 If the
disability is total, the United States shall pay the employee during the disability monthly
compensation equal to 66 2/3 percent of his or her monthly pay, which is known as his or her
basic compensation for total disability.5 Where the employee has one or more dependents as
defined in FECA, he or she is entitled to have his or her basic compensation augmented at the
rate of 8 1/3 percent, for a total of 75 percent of monthly pay.6 A dependent includes a student,
which under 5 U.S.C. § 8101 means an individual under 23 years of age who has not completed
four years of education beyond high school and is pursuing a full-time course of study.7 If a
claimant receives augmented compensation during a period where he or she has no eligible
dependents, the difference between the compensation he or she was entitled to receive at the twothirds compensation rate and the augmented compensation received at the three-quarters rate
constitutes an overpayment of compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,819.15 for the period April 30, 2012 to February 9, 2013. On January 22, 2013 appellant
advised OWCP that he had no dependents beginning April 30, 2012. OWCP, however, paid him
compensation at the augmented rate of 75 percent of his monthly pay until February 9, 2013.
Accordingly, appellant received an overpayment of compensation.
OWCP paid appellant $25,208.86 at the augmented rate from April 30, 2012 to
February 9, 2013. It should have paid him $22,389.71. Appellant consequently received an
overpayment of $2,819.15, the difference between the compensation to which he was entitled at
the two-thirds rate and the augmented compensation he received at the three-quarters rate.9
3

Supra note 1.

4

5 U.S.C. § 8102(a).

5

Id. at § 8105(a).

6

Id. at § 8110(b).

7

Id. at § 8110(a).

8

Diana L. Booth, 52 ECAB 370 (2001).

9

Id.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA10 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of [FECA] or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. OWCP must then exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of FECA or would be against equity and
good conscience.11
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.12 An individual’s liquid assets
include but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.13 Nonliquid assets include but are not limited to the fair market
value of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.14
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.15 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.16
ANALYSIS -- ISSUE 2
OWCP, in its preliminary determination of the existence of the overpayment, requested
that appellant explain his reasons for seeking a waiver, that he complete the recovery
10

5 U.S.C. § 8129(b).

11

20 C.F.R. §§ 10.436 and 10.437.

12

20 C.F.R. § 10.436. OWCP procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
13

Id.

14

Id.

15

20 C.F.R. § 10.436.

16

Id. at § 10.437(b)(1).

4

questionnaire form and submit financial documents to support his claimed income and expenses.
The overpayment recovery questionnaire is designed to obtain the financial information to
determine whether adjustment or recovery would defeat the purpose of FECA. Appellant did not
return the overpayment recovery questionnaire provided by OWCP and did not otherwise submit
financial evidence or supporting documentation to establish that recovery of the overpayment
would defeat the purpose of FECA. Nor did he submit evidence to establish that recovery of the
overpayment would be against equity and good conscience because, in reliance on the overpaid
compensation, he relinquished a valuable right or changed his position for the worse. Although
appellant is without fault in the creation of the overpayment, he nevertheless bears responsibility
for providing the financial information necessary to support his request to waive recovery of the
overpayment.17 Section 10.438 of the regulations state that a claimant who received an
overpayment is responsible for providing information about income, expenses and assets to
OWCP so that it may determine whether recovery of the overpayment would defeat the purpose
of FECA or be against equity and good conscience.18 Failure to submit the information, which
will also be used to determine a repayment schedule if necessary, within 30 days of a request
from OWCP will result in a denial of a waiver of recovery of the overpayment and no further
requests for waiver will be considered until the information is submitted.19
As appellant submitted no evidence establishing that recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in refusing to waive recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.20 Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [OWCP] the amount of the overpayment
as soon as the error is discovered or his or her attention is called to same. If no
refund is made, [OWCP] shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.”21
ANALYSIS -- ISSUE 3

17

See Madelyn Y. Grant, 57 ECAB 533 (2006); James A. Gray, 54 ECAB 277 (2002).

18

20 C.F.R. § 10.438(a).

19

Id. at § 10.438(b); Robert B. Hutchins, 52 ECAB 344 (2001).

20

Lorenzo Rodriguez, 51 ECAB 295 (2000).

21

20 C.F.R. § 10.441(a).

5

OWCP determined that it would recover the overpayment by withholding $470.84 from
appellant’s continuing compensation payments. As noted, appellant failed to submit any
financial information. OWCP’s procedure manual provides that when an individual fails to
provide requested financial information, it should follow minimum collection guidelines
designed to collect the debt promptly and in full.22 Furthermore, without the appropriate
financial documentation or overpayment questionnaire as required by section 10.441, OWCP is
unable to consider his financial circumstances. The Board thus finds that it did not abuse its
discretion by deducting $470.84 from appellant’s continuing compensation to repay the
overpayment.
On appeal appellant argues that deducting $470.84 from his compensation would cause
an undue hardship. He submitted information regarding monthly expenses. The Board,
however, has no jurisdiction to review new evidence on appeal.23
CONCLUSION
The Board finds that appellant received an overpayment of $2,819.15 from April 30,
2012 to February 9, 2013 because he received compensation at the augmented rate when he had
no dependents. The Board further finds that OWCP properly denied waiver of the overpayment
and properly determined that it would recover the overpayment by deducting $470.84 from his
continuing compensation payments.

22

Frederick Arters, 53 ECAB 397 (2002). OWCP’s procedure manual provides that, if a claimant is being paid
compensation or is due accrued benefits from OWCP and does not submit evidence to support a waiver within the
allotted time period, the debt should be recovered from such benefits as quickly as possible. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4(c)(2), 6.22.4d(1)(b)
(May 2004). In all cases where an overpayment is due for recovery, OWCP should follow minimum collection
guidelines, which state in general that government claims should be collected in full and that, if an installment plan
is accepted, the installments should be large enough to collect the debt promptly. See id. at Chapter 6.200.4d(1)(b);
Gail M. Roe, 47 ECAB 268 (1995).
23

See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the April 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

